Citation Nr: 0916441	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a back injury, currently rated as 40 percent 
disabling.

2.  Entitlement to effective date earlier than October 19, 
2002, for a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  These matters were 
remanded in September 2007 for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a back 
injury are not manifested by pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief; incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; or unfavorable ankylosis of the entire 
thoracolumbar spine.    

2.  The veteran was able to maintain gainful employment 
through October 18, 2002.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
residuals of a back injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5235 to 5243, 5293 (2008).

2.  The criteria for an effective date prior to October 19, 
2002, for the award of a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated May 2002.  However, the VCAA letter did not 
address the issue of entitlement to a TDIU.  The Board notes 
that the veteran was not prejudiced by the lack of notice, 
since the RO granted entitlement to TDIU.  The issue of an 
earlier effective date arose as a result of the veteran's 
January 2004 notice of disagreement.  The veteran was 
subsequently furnished with VCAA notice regarding effective 
dates by way of correspondences in March 2005, March 2006, 
and March 2008.

While the notice was not provided prior to the initial 
adjudication of the TDIU claim, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in February 2007 and 
February 2009 supplemental statements of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was rendered in January 
2008.  However, after reviewing the claims file the Board 
finds no resulting prejudice to the veteran in connection 
with the issues addressed on the merits in the following 
decision.  It appears clear to the Board that a reasonable 
person under the facts of this case could be expected to know 
and understand the types of evidence necessary to show a 
worsening or increase in the severity of the disabilities and 
the effect of that worsening on employment and daily life.  
In fact, the numerous medical records all contain assertions 
by the veteran regarding the effect of his disabilities on 
his life.  

Moreover, the veteran in this case was represented by an 
attorney-at-law through February 2006.  The Board believes it 
reasonable to assume that he conveyed the particulars of what 
is necessary for a higher rating to the veteran during the 
appeal process which has been ongoing since May 2002.  The 
Board finds that the veteran has had actual knowledge of the 
elements outlined in Vazquez and that no useful purpose would 
be served by remanding the issues to the RO to furnish notice 
as to elements of the claims which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran correspondences in March 2006 and March 2008 
that fully complied with Dingess.   

The Board notes that the Veteran has not referred to any VCAA 
notice deficiency or alleged any harm or prejudice as to any 
such notice defect.  

With regard to furnishing assistance to the Veteran, VA has 
obtained service treatment records; assisted the appellant in 
obtaining evidence; afforded the veteran physical 
examinations in October 2002, September 2003, and December 
2005; obtained medical opinions as to the etiology and 
severity of disability; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a back injury 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When service connection was granted, the veteran's residuals 
of a back injury were rated under Diagnostic Code 5293.  
Diagnostic Code 5293 provided that postoperative, cured 
intervertebral disc syndrome warranted a noncompensable 
rating.  A 10 percent rating was warranted for mild 
intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral syndrome with recurring 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The Board notes that the rating criteria for the evaluation 
of intervertebral disc syndrome have changed during the 
course of this appeal, which was filed in May 2002.  

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A 20 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

The Board also notes additional amendments to the regulations 
pertaining to the evaluation of spinal disabilities.  See 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 
26, 2003).  

Prior to September 26, 2003, Diagnostic Code 5295 held that a 
rating a 40 percent rating was warranted for a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for characteristic pain on motion.  A 
noncompensable rating was warranted for subjective symptoms 
only. 

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5292, a rating of 40 
percent was warranted for severe limitation of motion; a 20 
percent rating was warranted for moderate limitation of 
motion; and a rating of 10 percent was warranted for slight 
limitation of motion.  

The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran filed his current claim in May 2002.  An MRI 
taken a couple months earlier (March 2002) showed 
postoperative changes at the L5-S1 level; stenosis at 
multiple levels (severe at L1-2; moderate at L2-3; mild at 
L4-5; and minimal at L3-4); mild bulging of several lower 
thoracic discs and the L5-S1 disc; and extensive disc 
degenerative changes at multiple levels.  

The veteran underwent an examination in October 2002.  He 
complained of right lumbar pain ever since Vietnam.  He 
reported that the pain intermittently radiated into his right 
lower extremity.  He reported that he worked as a maintenance 
man; but he found it difficult to go up and down stairs or to 
be active for any prolonged period of time.  He reported that 
his disability has been getting worse and that he cannot get 
out of bed without help from his wife.  He didn't complain 
about pain in the left lower extremity until he was 
specifically asked about it.  He reported that it is similar 
to the right lower extremity, except that it is much less 
severe.  The examiner noted that that the veteran has 
undergone two right epidural blocks at L4-5 and L5-S1.  Upon 
examination, the veteran had a normal gait; and was able to 
toe walk and heel walk.  He was able to heel-to-toe walk and 
to fully squat.  There was some loss of lumbar lordosis.  
Straight leg raising on the right lead to tingling in the 
right lateral thigh, but nothing else.  Straight leg raising 
was negative on the left.  The veteran was able to flex to 90 
degrees today (though the examiner noted that it was only 60 
degrees in the doctor's office); he was able to achieve 12 
degrees of extension; 10 degrees of left lateral bending; 15 
degrees of right lateral bending; 45 degrees of left 
rotation; and 40 degrees of right rotation.  There was some 
asymmetry of reflexes.  The right knee reflex was 1 to 2+; 
and the left was 3+.  Right ankle reflex was 2+; and the left 
was 2++.  Sensory examination on the right side was somewhat 
variable.  The most consistent finding seemed to be reduced 
pain perception over the right lateral foot and perhaps right 
lateral leg; but elsewhere the findings were not very 
definite.  

The examiner diagnosed failed back with multilevel disc 
disease and spinal stenosis with right radicular symptoms and 
probable residual numbness from his old L5-S1, with a not 
very clear history of some left lower extremity pain.  The 
examiner stated that the veteran did not have peripheral 
neuropathy (and it didn't appear to the examiner that the 
veteran was claiming peripheral neuropathy).  However, the 
examiner diagnosed the veteran with radiculopathy with 
radicular pain, at least on the right side, which was 
secondary to his service connected lumbar spine and disc 
problem.  

The veteran underwent another VA examination in September 
2003.  The claims file was not available for review.  The 
veteran described a constant, severe pain in his lower right 
back.  He also complained of intermittent pain/numbness in 
the posterior right thigh down to the knee.  He described 
occasional tingling in the toes of the right foot and cramps 
in both legs.  He stated that he has been receiving Social 
Security benefits since October 2001.  

Upon examination, back motions were restricted with pain.  
Lumbar flexion was to 50 degrees; extension was to 0 degrees; 
deviation to the right and left was to 30 degrees 
bilaterally; rotation was 20 degrees to the left and 40 
degrees to the right.  He had pain at the extremes of motion, 
and some spasm with lumbar flexion.  He had physiological 
reflexes at knees and ankles; normal sensation in both legs; 
and excellent strength in both lower extremities.  Pulses 
were good.  

The examiner opined that the veteran was able to take care of 
himself with dressing, eating, etc.; but would really have 
problems if he was required to do any prolonged sitting, 
walking, repetitive bending, or lifting more than 10 pounds.  
There was no episode in the past year that caused the veteran 
to be incapacitated for a week or more.  The examiner 
characterized the back disability as severe.  The examiner 
reviewed the veteran's April 2003 MRI and noted some clumping 
of nerve root, particularly on the right at the L4-5 level, 
suggesting a component of arachnoiditis to be likely.  There 
was also moderate right parasagital protrusion of disk at L5-
S1, increased in severity since the March 2002 examination.  
Prominate degenerative changes were otherwise noted 
throughout the lumbar spine, as well as bulge of disk margins 
and facet hypertrophy resulting in variable amounts of 
stenosis, occasionally of moderate to severe degree.  

The veteran underwent another VA examination in December 
2005.  He reported constant back pain that rated 5 out of 10.  
He also reported daily flare ups of pain that last 30 
seconds.  The flare ups subside when he sits down.  He also 
continued to complain of pain down his right leg more than 
his left, which was associated with numbness of the anterior 
left leg.  He reported that he fell again last month, thereby 
aggravating his back.  His physician told him that his 
working days are over.  He did maintenance work until two 
years ago.  

On examination, the veteran's gait was antalgic without 
assistive device; but he was able to move about the examining 
room, as well as mount and dismount the examining table.  
When standing erect, he had back pain with forward bending.  
He complained of pain at 30 degrees.  In spite of the pain, 
he could forward flex to 60 degrees (actively and passively).  
He could backward extend to 21 degrees; left lateral flex to 
18 degrees; right lateral flex to 26 degrees; and rotate to 
30 degrees.  There was bilateral sciatic nudge tenderness, 
worse on the right.  There was bilateral paraspinal muscle 
spasm.  The examiner noted that there was an additional 5 
degrees of limitation of motion as a result of pain, 
weakness, fatigability, and incoordination during flare ups 
and repetitive motions.  

The examiner reviewed the veteran's claims file and requested 
an x-ray and EMG.  Straight leg raising was positive 
bilaterally at 60 degrees.  There were no motor deficits.  
There was a hypersthesia of the left lower leg, medial aspect 
and posterior left thigh. X-rays revealed degenerative disc 
disease and changes consistent with his age; but no evidence 
of radiculopathy secondary to his back.

In order to warrant a rating in excess of 40 percent for the 
veteran's back, the disability must be manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief (Diagnostic Code 5293, prior to September 23, 2002); 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (Diagnostic Code 5293, 
effective September 23, 2002); or unfavorable ankylosis of 
the entire thoracolumbar spine (General Rating Formula 
Diagnostic Codes 5235 to 5243).  The Board notes that the 
veteran's back disability is not manifested by these 
criteria.  

All three VA examiners conducted range of motion tests; and 
while they reflected various degrees of limited motion, none 
of them reflected unfavorable ankylosis of the entire 
thoracolumbar spine.  Moreover, none of the examiners 
provided evidence that the veteran has had incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  To the contrary, the September 2003 
examiner noted that there were no episodes in the past year 
that caused the veteran to be incapacitated for one week or 
more.  The December 2005 examination revealed bilateral 
sciatic nudge tenderness and paraspinal muscle spasm; 
however, EMG and x-rays revealed no motor deficits and no 
evidence of radiculopathy secondary to his back.  Moreover 
the earlier reported radiculopathy in October 2002 was 
described as intermittent.  The Board is unable to view the 
evidence as showing pronounced disc syndrome with persistent 
symptoms and little intermittent relief so as to meet the old 
criteria for a higher rating under Code 5293.

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 40 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 40 percent for residuals of a 
back injury must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Earlier Effective Dates

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that the veteran's TDIU claim was received on 
March 10, 2003.  At that time, the veteran was service 
connected only for residuals of back injury, and the 
disability was rated at 40 percent.  The earliest possible 
effective date for TDIU would be March 10, 2002 (one year 
prior to the receipt of the claim, and only if it were 
factually ascertainable that there had been in increase in 
severity during that one year period to such a degree so as 
to render the Veteran unable to engage in gainful employment.  

The Board notes that an October 2007 RO rating decision 
granted service connection for posttraumatic stress disorder 
(PTSD) with a 50 percent rating effective May 29, 2002.  This 
rating, combined with the 40 percent rating in effect for the 
residuals of the veteran's back injury, yield a 70 percent 
disability rating effective May 29, 2002 pursuant to 38 
C.F.R. § 4.25.

However, a TDIU is warranted when one disability is rated at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  In this case, 
the Board notes that the veteran's own TDIU claim (VA Form 
21-8940) reflects that he worked full time in gainful 
employment until October 18, 2002.  It therefore appears that 
he was able to maintain gainful employment until that time.  
In other words, it was not factually ascertainable that he 
was unable to engage in gainful employment prior to October 
19, 2002 (the day following his last day of work).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than October 19, 2002, 
for a TDIU must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

The appeal is denied as to both issues.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


